DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The previous 112 rejections are withdrawn.	The previous 102 and 103 rejections are maintained.  All amendments and arguments are addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 2006/0063456).
Regarding claim 1, Carter discloses a cleansing article for hair or skin comprising: 
a body made from non-woven fabric (Paragraph [0023]), the body having a first side (Figure 3 top of page) and a second side (Figure 3 bottom of page) opposite the first side and a thickness less than a length and a width thereof; 
a first group of first projections (Item 14b shown in Figures 3 and 6 or Item 22) extending from the first side of the body; and
 a second group of second projections (Item 14a shown in Figures 3 and 6 or Item 24) extending from the first side of the body, 
wherein a largest width of the first projections of the first group is greater than a largest width of the second projections of the second group (Paragraph [0026] or best shown in Figure 6 Item 14b is larger in diameter than 14a), 
wherein a height of the first projections of the first group is greater than a height of the second projections of the second group (Paragraph [0024] “Typically, the first projections 14A will extend a first distance from the fabric that is less than the distance from which the second projections 14B extend from the fabric”), and 
wherein the first projections of the first group and/or the second projections of the second group are hollow and open at ends thereof at the second side of the body (Paragraph [0038] discusses how the non-woven fabric is made by a drum causing a pressing effect)
wherein the first group of first projections are not intermixed with the second group of second projections (Paragraph [0025] discusses how the protrusions may be patterned or randomized.  Since the Examples discussed above are patterned arrangements, the projections are not considered to be intermixed).  
Regarding claim 2, Carter discloses the cleansing article according to Claim 1, wherein the first projections of the first group and the second projections of the second group are hollow and open at ends thereof distal to the first side of the continuous body (Paragraph [0038] discusses how the non-woven fabric is made by a drum causing a pressing effect, the projections are spread out throughout the body).  
Regarding claim 3, Carter discloses the cleansing article according to Claim 1, wherein a first stiffness of the first projections of the first group is different from a second stiffness of the second projections of the second group (Stiffness is defined by S=force/deflection since the height between the two are different the deflection will be different).   
Regarding claim 6, Carter discloses the cleansing article according to Claim 1, wherein the first projections of the first group are arranged symmetrically relative to a second center line passing through the body that is perpendicular to a first center line passing through the body, and 49525741USwherein the second projections of the second group are arranged symmetrically relative to the second center line passing through the body (annotated Figure 2 shows an arrangement of the first and second projections “symmetrically arranged” to a second center line.) 

    PNG
    media_image1.png
    509
    594
    media_image1.png
    Greyscale

Annotated Figure 2
Regarding claim 7, Carter discloses the cleansing article according to Claim 1, wherein the second projections of the second group of projections are arranged according to a plurality of arced rows, adjacent arced rows being separated by an arced aisle (Annotated Figure 2 shows Item 24 in an arced manner then separated from Item 22 by an arced aisle).  
Regarding claim 12, Carter discloses the cleansing article according to Claim 1, wherein the non-woven fabric of the body is at least one non-woven sheet, at least one of which having a material composition of polyethylene, polyethylene terephthalate, cellulose, rayon, polypropylene or mixtures thereof (Paragraph [0040] discusses rayon).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2006/0063456) in view of Bradley (US2018/0360288).
Regarding claim 5, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose wherein, in a plan view of the cleansing article the body is oval or circular.  Paragraph [0008] discusses intended uses of Carter including “hygienic skin cleansing wipes.
Bradley teaches a facial cleaning article where the body is circular (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the body shape of Carter to be circular.  Such a modification would merely be a change of shape, which has been held to involve routine skill in the art (see MPEP2144.04).  The circular discs as taught by Bradley are commonly used for personal hygienic tasks such as removing make up.  Making the discs circular would allow for the disclosure of Carter to be used in in commonly used product. Further in the instant application there is no disclosure on why circular is critical.
Regarding claim 8, Carter discloses the cleansing article according to Claim 1, wherein the second projections of the second group of projections are arranged according to a plurality of arced rows, adjacent arced rows being separated by an arced aisle (Annotated Figure 2 shows Item 24 in an arced manner then separated from Item 22 by an arced aisle).  
 Carter fails to explicitly disclose wherein, in a plan view of the cleansing article the body is oval or circular.  Paragraph [0008] discusses intended uses of Carter including “hygienic skin cleansing wipes.
Bradley teaches a facial cleaning article where the body is circular (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the body shape of Carter to be circular.  Such a modification would merely be a change of shape, which has been held to involve routine skill in the art (see MPEP2144.04).  The circular discs as taught by Bradley are commonly used for personal hygienic tasks such as removing make up.  Making the discs circular would allow for the disclosure of Carter to be used in commonly used product. Further in the instant application there is no disclosure on why circular is critical.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2006/0063456).
Regarding claim 10, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose wherein a surface area of the first side of the body is free of projections over 25% to 50% thereof.  Carter discloses using different heights of projections do enhance cleaning and wiping.  Carter does not discuss the density of the projections or the amount of free space on the non-woven body.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Carter it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the body with 25%-50% being free of projections.  Further in the instant application Paragraphs [0048 and 0154] applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose the body has a compression strength from 0.5N to 6N.  Carter discloses a non-woven body for a variety of different purposes.  The compressive strength would be determined by a variety of factors including the material and the weight of the material.  This can be optimized based on the use of Crater. Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Carter it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the body with 0.5-6N of a compressive force.  Further in the instant application Paragraphs [0120] applicant has not disclosed any criticality for the claimed limitations.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2006/0063456) in view of Ahoniemi (US 2008/0300562).
Regarding claim 11, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose wherein a ratio of the height of the first projections of the first group to the height of the second projections of the second group is from 1.5:1 to 3:1.  
Ahoniemi teaches a cleansing article made of non-woven material wherein a ratio of the height of the first projections of the first group to the height of the second projections of the second group is from 1.5:1 to 3:1 (Table 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Carter to use the ratio of heights between the first and second projections as taught by Ahoniemi.  Since such a modification would involve a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP2144.04IV).  In Paragraph [0034] of Ahoniemi, its discussed how the non-woven material with the different heights as disclosed delivers a highly absorbent article that is comfortable to a user.  Further in Paragraphs [0047 and 0159] applicant has failed to express any criticality to the claimed ratios.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2006/0063456) in view of Arendt (US2006/0135026).
Regarding claim 14, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose a ratio of compressive strength of the body in a wet state to compressive strength of the body in a dry state is from 0.2 to 0.8.  
Arendt teaches a cleaning product having an outer layer made of a non-woven material with a ratio of compressive strength of the body in a wet state to compressive strength of the body in a dry state is from 0.2 to 0.8  (Paragraph [0045]).  This given strength ratio is a product of the weight and the type of material.  Carter discloses a wide variety of uses.  Thus, the claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result as set forth above.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Carter in view of Arendt it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to provide the  ratio of compressive strength of the body in a wet state to compressive strength of the body in a dry state is from 0.2 to 0.8 as taught by Arendt. Doing so would allow the non-woven product of Carter to retain some strength when wet.  This way the non-woven cleaning product can wipe and scrub without falling apart.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2006/0063456) in view of Nishimura (JP5000270B2).
Regarding claim 15, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose wherein a thickness of the body is from 0.2 mm to 1.0 mm.  
Nishimura teaches a non-woven cleaning product wherein a thickness of the body is from 0.2 mm to 1.0 mm (Paragraph [0010]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the thickness of Crater to be similar to Nishimura.  Carter discloses a non-woven fabric for multiple different uses.  Changing the thickness of Carter would involve a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art (see MPEP2144.04IV).  Nishimura teaches an efficient cleaning product that can be held simply in one hand while being able wash an individual’s hair and skin (Paragraph [0006]).  Leading one of ordinary skill in the art to the conclusion  
Regarding claims 16 and 17, Carter discloses the cleansing article according to Claim 1.  Carter fails to explicitly disclose the body includes at least a first opening in the form of a first slit that defines a first flap.  
Nishimura teaches a non-woven cleaning product wherein the body includes at least a first opening in the form of a first slit that defines a first flap (Figure 1a Item 4a on Item 4).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Carter to be a body wipe similar to Nishmura.  The simple design of Nishmura allows for a user to wrap the cleaning product around their hand and use the nonwoven material to wipe the body or hair efficiently (Nishimura Paragraph [0006]).  

Response to Arguments
Applicant's arguments filed 7/28/22 have been fully considered but they are not persuasive. Applicant argues Carter fails to disclose the first and second projections being not intermixed.  The Examiner respectfully disagrees.  There is no established meaning on what is meant by “not intermixed”, leaving the term broad.  Figure 3 shows an arrangement where Items 14a and 14b are in their respective zones and following a predetermined pattern.  Figure 2 shows an arrangement of Items 22, 24 and 26 being in their own arced zones/circles and following a predetermined pattern.  The circles formed of Item 22 do not have Item 24 or 26 intermixed within these circles.  Similarly circles for 24 do not have Items 22 or 26 intermixed within these circles.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723